Drawings
The drawings are objected to because:
The scale of the drawings is too small to show the details of the invention.  Key features like first and second grooves 26 & 28 are not clearly shown. 
The drawings fail to show:
The shaft groove provides communication between the pair of grooves as recited in claims 1 & 17.
A single continuous channel like that recited in claims 10 & 20.
The shaft groove aligns with an end of a first one of the pair of grooves and an end of a second one of the pair of grooves as recited in claim 6.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Specification
The disclosure is objected to because the detailed description of the invention fails to describe portions like those recited in claims 9, 10, 12, 13, 15-17 & 20.

Claim Rejections - 35 USC § 102
Claims 1-3, 5, 7-10, 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwäzler, US 6,179,717.  Schwäzler shows a constant velocity joint (see “tripode joint” at col. 2, line 64) comprising: 
a shaft (21) having a annular shaft groove (see unmarked groove to the left of the end of reference numeral 25’s the lead line) formed thereon; 
an inner race (col. 3, line 8) coupled to the shaft; 
a boot assembly (11) engaging the shaft; and 
a pair of grooves (25 (see “two axial portions” at col. 3, line 29)) axially formed in the boot assembly, wherein the shaft groove provides communication between the pair of grooves,
wherein Figure 1 shows the pair of grooves is diametrically opposed from each other with respect to the boot member,
wherein a first one of the pair of grooves is in direct fluid communication with an inner region (24) enclosed by a diaphragm (22) formed at an end of the boot assembly.

Claims 1-3 & 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Compau, US 7,677,982.  Compau discloses a constant velocity joint (10) comprising: 
an outer race (42) defining a chamber (48); 
an inner race (44) received in the chamber of the outer race; 
a shaft (28) coupled to and extending outwardly from the inner race; 
a boot assembly (30) engaging the outer race and the shaft to enclose the chamber; and 
a single continuous channel (see “a channel” at col. 4, line 24) providing direct fluid communication between the chamber and the environment or between the chamber and an inner region (see Fig. 2) enclosed by a diaphragm (96) formed at an end (90) of the boot assembly, a first portion (92, 94) of the channel is formed in the boot assembly and a second portion (88) of the channel is formed directly on the shaft (see “groove 88 may extend partially about the perimeter of the shaft 28” at col. 4, lines 13 & 14),
wherein the boot assembly includes a boot cover (34) and a boot member (36), wherein Fig. 1 shows a first end of the boot cover engages an outer surface of the outer race and a second end extends outwardly from the outer race, and wherein a first end of the boot member engages the second end of the boot cover and a second end of the boot member engages the shaft,
wherein Fig. 2 shows the first portion of the channel is formed in the second end of the boot member engaging the shaft,
wherein the first portion of the channel includes a first groove (92) formed in an inner surface of the boot assembly along an axial direction of the boot assembly and a second groove 
wherein Fig. 2 shows the first groove is diametrically opposed from the second groove, and the second portion of the channel extends between the first groove and the second groove.

Claims 1-3, 7-13 & 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh, US 8,834,279.  Oh discloses a constant velocity joint (11) comprising: 
an outer race (14) defining a chamber (50); 
an inner race (15) received in the chamber of the outer race; 
a shaft (12) coupled to and extending outwardly from the inner race; 
a boot assembly (52, 54) engaging the outer race and the shaft to enclose the chamber; and 
a single continuous channel (col. 5, lines 13-15) providing direct fluid communication between the chamber and the environment or between the chamber and an inner region (114) enclosed by a diaphragm (90) formed at an end (col. 5, line 60) of the boot assembly, a first portion (102) of the channel is formed in the boot assembly and a second portion (26-32) of the channel is formed directly on the shaft,
wherein the boot assembly includes a boot cover (54) and a boot member (52), wherein Fig. 1 shows a first end of the boot cover engages an outer surface of the outer race and a second end extends outwardly from the outer race, and wherein a first end of the boot 
wherein Fig. 1 shows the first portion of the channel is formed in the second end of the boot member engaging the shaft,
wherein Fig. 5A shows the first portion of the channel includes a first groove (140) formed in an inner surface of the boot assembly along an axial direction of the boot assembly and a second groove (106) formed in the inner surface of the boot assembly along the axial direction of the boot assembly, wherein Fig. 5A shows the first groove is angularly displaced and linearly displaced from the second groove.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679